Exhibit 10.22

EXECUTIVE EMPLOYMENT AGREEMENT

Mattersight Corporation (the “Company”), and David R. Gustafson, an individual
(“Employee”), enter into this Executive Employment Agreement (“Agreement”) as of
May 23, 2012.

WHEREAS, the Company desires to continue to employ Employee to provide personal
services to the Company and to continue to provide Employee with certain
compensation and benefits in return for his services; and

WHEREAS, Employee wishes to continue to be employed by the Company and to
continue to provide personal services to the Company in return for certain
compensation and benefits.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1. Duties. The Company shall employ Employee as its Vice President of Marketing
and Product Management, reporting directly to the Company’s President and Chief
Executive Officer, and Employee accepts such employment upon the terms and
conditions herein. Employee shall have such responsibilities, duties, and
authority in all material respects as are assigned to Employee as of the date
hereof and such other responsibilities, duties, and authority as the President
and Chief Executive Officer may reasonably designate and are customarily
associated with his positions.

(a) Outside Activities. During the term of employment, Employee shall perform
faithfully the duties assigned to him to the best of his ability, and Employee
shall devote his full and undivided business time and attention to the
transaction of the Company’s business. Except in conformity with the
requirements with the Company’s then-effective Code of Ethical Business Conduct,
Employee will not during the term of this Agreement undertake or engage (other
than as a passive investor) in any other employment, occupation, or business
enterprise, whether as an agent, partner, proprietor, officer, director,
employee, consultant, contractor, or otherwise, whether during or outside the
business hours of the Company. Employee may engage in civic and not-for-profit
activities so long as such activities do not interfere with the performance of
his duties hereunder.

(b) No Adverse Interests. Except as permitted by Section 9(c), during the term
of employment, Employee agrees not to acquire, assume, or participate in,
directly or indirectly, any position, investment, or interest that is known or
should be known by him to be adverse or antagonistic to the Company, its
business, or prospects, financial or otherwise.

2. Term of Employment; Termination.

(a) At-Will Relationship. Employee’s employment relationship is at-will. Either
Employee or the Company may terminate the employment relationship at any time,
for any reason or no reason, with or without Cause or advance notice.



--------------------------------------------------------------------------------

(b) Termination by the Company without Cause; Termination by Employee with Good
Reason.

(i) Cause Definition. For purposes of this Agreement, “Cause” shall mean any of
the following: (i) conviction, including a plea of guilty or no contest, of any
felony or any crime involving moral turpitude or dishonesty; (ii) fraud upon the
Company (or an affiliate), embezzlement or misappropriation of corporate funds;
(iii) willful acts of dishonesty materially harmful to the Company;
(iv) activities materially harmful to the Company’s reputation; (v) Employee’s
willful misconduct, willful refusal to perform his duties, or substantial
willful disregard of his duties, provided that the Company first provides
Employee with written notice of such conduct and thirty (30) days to cure such
conduct, if such conduct is reasonably susceptible to cure; or (vi) material
breach of this Agreement, any other agreement with the Company, any policy of
the Company, or any statutory duty or common law duty of loyalty owed to the
Company that causes material harm to the Company; provided, no act or omission
on Employee’s part shall be considered “willful” unless it is done by Employee
without reasonable belief that the Employee’s action was in the best interests
of the Company.

(ii) Good Reason Definition. For the purposes of this Agreement, “Good Reason”
shall mean: (A) a reduction of Employee’s base salary below the amount set forth
in Section 3 of this Agreement, or a reduction in the “Target Bonus” defined in
Section 4 of this Agreement, if any, unless such reduction is shared
proportionally by the three most highly-salaried officers of the Company in
addition to Employee; (B) an involuntary relocation of Employee’s place of work
to any location outside of the metropolitan area in which his primary office is
located immediately prior to the relocation, excluding temporary periods of
thirty (30) days or less and ordinary course business travel; (C) a significant
diminution by the Company in Employee’s position (including offices, titles, and
reporting relationships), authority, duties, or responsibilities (excluding
diminutions resulting in the ordinary course from the Company becoming, pursuant
to a Change of Control, (x) part of a larger organization in which Employee
directly reports to the Chief Executive Officer of such organization; or (y) a
subsidiary or equivalent separate functional business unit of a larger
organization); (D) a material breach by the Company of this Agreement; or
(E) failure by the Company to assign this Agreement to a successor upon a Change
of Control. No Good Reason shall exist where: (1) Employee consents to the event
that forms the basis for the Good Reason resignation; (2) Employee does not
provide the Company’s President and Chief Executive Officer with written notice
describing in detail the Good Reason within thirty (30) days after its
occurrence; or (3) the Company cures the Good Reason within thirty (30) days
after its receipt of such notice, if such conduct is reasonably susceptible to
cure.

(iii) Severance Benefits. In the event that Employee’s employment is terminated
without Cause by the Company or is terminated by Employee with Good Reason,
Employee shall receive the following as his sole and exclusive severance
benefits (collectively, the “Severance Benefits”):

(1) Severance Pay. Employee will receive a lump sum payment, within seven
(7) days following the effective date of termination, equal to six (6) months of
his then-current base salary, less standard payroll deductions and withholdings.

(2) Severance Bonus. Employee will be paid a bonus, within seven (7) days
following the effective date of termination, equal to 50% of the average of
(A) the annual bonus he was paid for the year immediately preceding the
termination and (B) his Target Bonus under the Company’s then-current bonus
plan, if any, less standard payroll deductions and withholdings.

 

2

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

(3) Severance Health Premium Reimbursements. If Employee timely elects to
continue his Company-provided group health insurance coverage pursuant to the
federal COBRA law, the Company will reimburse Employee for the cost of such
COBRA premiums to continue health insurance coverage at the same level of
coverage for Employee and his dependents (if applicable) in effect as of the
termination date, through the end of six (6) months or until such time as
Employee qualifies for health insurance benefits through a new employer,
whichever occurs first. Employee shall notify the Company in writing of such new
employment not later than five (5) business days after securing it.

(4) Severance Vesting. The vesting of all restricted stock or stock option or
other equity grants that Employee has previously received or may in the future
receive from the Company, shall be accelerated so that, as of the date of the
termination, such restricted stock and stock option grants shall vest as to the
number of shares that would have vested had Employee provided an additional six
(6) months of continuous service to the Company; provided, however, that if
Employee is terminated without Cause within six (6) months following a Change in
Control (as defined in Section 6.8(b) of the Company’s 1999 Stock Incentive
Plan), Employee terminates his employment for Good Reason within six (6) months
following a Change in Control, or Employee terminates his employment for the
Good Reason described in clause (E) of Section 2(b)(ii), then such restricted
stock and stock option grants shall vest as to the number of shares that would
have vested had Employee provided an additional twelve (12) months of continuous
service to the Company.

(iv) Severance Conditions. As a condition of and prior to the receipt of all or
any of the Severance Benefits, Employee must execute and allow to become
effective a general release of claims in the form attached hereto as Exhibit A
within sixty (60) days after the effective date of termination and must comply
with the terms of this Agreement. Upon any termination of Employee’s employment
by the Company without Cause or by Employee for Good Reason, the Company and its
affiliates (by and through their respective directors and senior executive
officers) and Executive agree not to disparage the other party.

(c) Termination for Cause; Voluntary or Mutual Termination.

(i) No Severance. In the event Employee’s employment is terminated by the
Company at any time for Cause, or Employee terminates his employment without
Good Reason, or the parties mutually terminate their employment relationship,
Employee will not be entitled to any Severance Benefits, pay in lieu of notice,
or any other severance, compensation, benefits, equity, acceleration, or any
other amounts, with the exception of any benefit to which Employee has a vested
right under a written benefit plan.

(ii) Resignation. Employee may voluntarily terminate his employment with the
Company at any time, without liability therefor. Employee agrees to use good
faith to give the Company reasonable notice of any such voluntary termination.
Upon receipt of any termination notice from Employee, the Company, at its
election, may require Employee to resign his employment prior to the occurrence
of any requested termination date.

 

3

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

(d) Termination for Death or Disability.

(i) Termination. Employee’s employment will terminate upon his death or
Disability.

(ii) Disability Definition. For the purposes of this Agreement, “Disability”
shall have the meaning set forth in the Company’s then-current long-term
disability benefit program or, if no such program is then in effect, shall mean
a permanent disability rendering Employee unable to perform his duties for the
Company for ninety (90) consecutive days or one hundred eighty (180) days in any
twelve (12) month period, which determination shall be made after the period of
disability, unless an earlier determination can be made, by an independent
physician appointed by the Board.

(iii) Death or Disability Benefit. Following the death or Disability of Employee
while employed by the Company, the Company will provide Employee (or, in the
case of death, Employee’s estate) a lump sum amount payable within thirty
(30) days thereafter, equal to: (A) Employee’s salary for twelve (12) months;
(B) an amount equal to 100% of the average of (x) the annual bonus he was paid
for the year immediately preceding the termination and (y) his Target Bonus
under the Company’s then-current bonus plan, if any, less standard payroll
deductions and withholdings; plus (C) the cost of such COBRA premiums to
continue health insurance coverage at the same level of coverage for Employee
and his dependents (if applicable) in effect as of the termination date, through
the end of twelve (12) months. All restricted stock and stock option grants that
Employee has then received from the Company or may in the future receive from
the Company shall be vested as to half of the unvested shares (or such greater
amount, if any, as is provided for in the agreement for the applicable grant),
and all such stock options shall, notwithstanding any lesser period, if any,
provided for in the agreement for the applicable grant, be exercisable for one
(1) year following such termination (but not exceeding the term of such option).

(iv) Severance Conditions. As a condition of and prior to the receipt of all or
any of the Severance Benefits provided for upon death or Disability, Employee
(or, in the case of death, Employee’s estate) must execute and allow to become
effective a general release of claims in the form attached hereto as Exhibit A
within sixty (60) days of termination and must comply with the terms of this
Agreement. Upon any termination of Employee’s employment for death or
Disability, the Company and its affiliates (by and through their respective
directors and senior executive officers) and Executive (or, in the case of
death, Employee’s estate) agree not to disparage the other party.

(e) No Mitigation. In no event shall Employee be obligated to seek other
employment or take any other action by way of mitigation of the Severance
Benefits payable to Employee, and such amounts (other than as provided at
Section 2(b)(iii)(2)) shall not be reduced whether or not the Employee obtains
other employment.

(f) Accrued Obligations. Not later than ten (10) days after termination of
Employee’s employment, the Company shall pay Employee: (i) his accrued and
unpaid base salary at the rate in effect at the time of notice of termination;
(ii) any previous year’s earned but unpaid bonus and other earned and unpaid
incentive cash compensation; and (iii) accrued and unused vacation time, unpaid
expense reimbursements, and other unpaid cash entitlements earned by Employee as
of the date of termination pursuant to the terms of the applicable Company plan
or program.

 

4

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

3. Salary. For services rendered hereunder, the Company shall pay Employee a
base salary at the per annum rate of $230,000, less standard payroll deductions
and withholdings, and payable in accordance with the Company’s regular payroll
schedule. Employee’s base salary (as well as his eligibility for incentive
equity grants) shall be subject to annual review and his base salary may, at the
discretion of the Company’s Board of Directors, be increased from time to time.

4. Bonuses. Employee will be offered the opportunity to participate in the
Company’s then-current bonus plan. Subject to and in accordance with the terms
and conditions of such plan and this paragraph, upon achievement of all
bonus-related goals and objectives set by the Board of Directors and/or the
Chief Executive Officer for the Company and for Employee (the “Bonus
Objectives”), Employee shall receive a cash bonus equal to or greater than
$180,000 (“Target Bonus”), less standard payroll deductions and withholding as
are applicable to similarly situated employees. The Company shall have the sole
discretion to (i) change or eliminate bonus plans or programs at any time
(provided, however, that after the bonus plan and Target Bonus objectives have
been established by the Board and/or the Chief Executive Officer for a given
year, neither the Board nor the Chief Executive Officer shall later materially
change the bonus plan or Bonus Objectives for such year to Employee’s detriment
without Employee’s consent), (ii) determine whether the Bonus Objectives for a
given year have been achieved, and (iii) determine (in accordance with this
Section and such Bonus Objectives and bonus plan) the amount of bonus earned by
Employee, if any. Bonuses are intended to retain valuable Company employees, and
if Employee is not employed for any reason on the last day of the bonus year, he
will not have earned the bonus and, except as expressly provided herein with
respect to the Severance Bonus, no partial or pro-rata bonus will be paid. Any
bonus paid pursuant to this Section 4 shall be paid net of standard payroll
deductions and withholdings. The target payment date for any bonus measured on
the basis of a calendar year shall be between January 1 and April 15 of the
calendar year following the end of the performance period; provided, however,
that such bonus shall be paid no later than April 15 of such calendar year
following the end of the performance period.

5. Employee Benefits. Employee shall be entitled to participate in such employee
benefit plans, including the Company’s 401(k) plan, life insurance, and medical
benefits plans, and shall receive all other fringe benefits, as the Company may
make available generally to its senior executive employees generally, for which
Employee is eligible under the terms and conditions of such plans, in each case
subject to the requirements, rules and regulations from time to time applicable
thereto. Details about these benefits are set forth in summary plan descriptions
and other materials.

6. Equity Awards. Employee may be eligible for awards under any Company equity
incentive plan as may be approved by the Board of Directors and in effect from
time to time. The specific terms and conditions of any grant made pursuant to
this Section 6 shall be governed by any applicable plan document and any such
grant agreement as Employee may be required to sign as a condition of grant.

 

5

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

7. Parachute Tax. Notwithstanding anything in the foregoing to the contrary, if
any of the payments to Employee (prior to any reduction below) provided for in
this Agreement, together with any other payments which Employee has the right to
receive from the Company or any corporation which is a member of an “affiliated
group” as defined in Section 1504(a) of the Internal Revenue Code of 1986, as
amended (“Code”), without regard to Section 1504(b) of the Code, of which the
Company is a member (the “Payments”) would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), and if the Safe Harbor Amount is
greater than the Taxed Amount, then the total amount of such Payments shall be
reduced to the Safe Harbor Amount. The “Safe Harbor Amount” is the largest
portion of the Payments that would result in no portion of the Payments being
subject to the excise tax set forth at Section 4999 of the Code (“Excise Tax”).
The “Taxed Amount” is the total amount of the Payments (prior to any reduction,
above) notwithstanding that all or some portion of the Payments may be subject
to the Excise Tax. Solely for the purpose of comparing which of the Safe Harbor
Amount and the Taxed Amount is greater, the determination of each such amount
shall be made on an after-tax basis, taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all of which
shall be computed at the highest applicable marginal rate). If a reduction of
the Payments to the Safe Harbor Amount is necessary, then the reduction shall
occur in the following order: reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits. In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of the Employee’s participant’s stock awards.

8. Business Expenses. The Company shall reimburse Employee for all reasonable
and necessary business expenses incurred by Employee in performing Employee’s
duties that are submitted in compliance with the Company’s then-current policy
on such business expense reimbursement. Employee shall provide the Company with
supporting documentation sufficient to satisfy reporting requirements of such
policy and the Internal Revenue Service. The Company’s determinations as to
reasonableness and necessity shall be final.

9. Proprietary Information and Inventions; Restrictive Covenants. Employee
acknowledges that the successful development, marketing, sale, and performance
of the Company’s products and services require substantial time and
expense. Such efforts generate for the Company valuable private, confidential,
and proprietary information of the Company and its clients (whether current,
former, or prospective), business partners, vendors, suppliers, and licensors
(“Confidential Information”), including without limitation any and all (a) trade
secrets, (b) financial information and pricing, (c) business strategies, plans,
and proposals, (d) information relating to clients, including the terms of the
Company’s agreements with clients, the discussions, negotiations, and proposals
related to any such agreement, and the names of clients or prospective clients,
(e) human resources information, including employee lists and personal employee
information, and (f) technical information, including research and development,
methodologies, training materials, software, documents, models, source code,
designs, flowcharts and listings and any and all notes, analyses, compilations,
studies, in each case in whatever form, whether oral, written, graphic,
recorded, photographic, machine readable or otherwise, and whether or not marked
or otherwise labeled “confidential” or specifically indicated as being
confidential and/or proprietary in nature. The term “Confidential Information”
also includes all notes, analyses, compilations, studies, interpretations or
other materials to the extent such materials contain or are based on other
Confidential Information. Employee acknowledges that, during his employment, he
will obtain knowledge of such Confidential Information. Employee agrees to
undertake the following obligations, which he acknowledges to be reasonably
designed to protect the Company’s legitimate business interests (including its
Confidential Information and its relationships with customers and other third
parties) without unnecessarily or unreasonably restricting Employee’s
post-employment opportunities:

 

6

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

(a) Confidentiality. During the term of employment and at all times thereafter,
Employee (i) shall treat all Confidential Information as highly confidential,
(ii) shall not access or attempt to access any Confidential Information or use
any Confidential Information except as is necessary to carry out Employee’s
duties as an employee of the Company, (iii) shall not make copies of documents
containing Confidential Information except as is necessary to carry out
Employee’s duties as an employee of the Company, (iv) shall not reverse
engineer, disassemble, decompile, translate, or attempt to discover any
software, algorithms, or underlying ideas which embody Confidential Information,
(v) shall not disclose, and will take all reasonable and necessary steps to
prevent the disclosure of, any Confidential Information to any third party, or
any other employee, agent, or representative of the Company, as applicable,
except as is necessary to carry out Employee’s duties as an employee of the
Company, and (vi) shall not use any Confidential Information in any manner that
may cause injury or loss, or may be calculated to cause injury or loss, whether
directly or indirectly, to the Company or its clients, business partners,
vendors, suppliers, and licensors.

(b) Proprietary Information. During the term of employment, Employee shall
disclose immediately to the Company all ideas, inventions, and business plans
that Employee makes, conceives, discovers, develops, or reduces to practice at
any time during the course of Employee’s employment with the Company, either
alone or jointly with others, including but not limited to any including, but
not limited to, any inventions, ideas, improvements, discoveries, methods,
developments, designs, software, processes, products, and procedures (whether or
not protectable upon application by patent, copyright, trademark, trade secret,
or other proprietary rights) (collectively, “Work Product”), that (i) relate
directly or indirectly to the Company’s business or the business of any client
or supplier of the Company or any of the products or services being developed,
manufactured, sold, or otherwise provided by the Company or that may be used in
relation therewith, or (ii) result from any tasks assigned to Employee by the
Company, or (iii) result from the use of the premises or personal property
(whether tangible or intangible) owned, leased, licensed, or otherwise
contracted for by the Company. Employee agrees that any Work Product shall be
the exclusive property of the Company and, if subject to copyright, shall be
“work made for hire” under the meaning of the U.S. Copyright Act of 1976, as
amended (the “Act”). If and to the extent the Work Product is found as a matter
of law not to be “work made for hire” within the meaning of the Act, Employee
hereby expressly assigns to the Company or its subsidiaries, as appropriate, its
successors, assign, or nominees, Employee’s entire right, title, and interest in
and to any Work Product, and all copies thereof and all intellectual property
rights therein without further consideration, free from any claim, lien for
balance due, or rights of retention thereto on the part of Employee. Employee
shall communicate promptly and disclose to the Company, in such form as the
Company requests, all information, details, and data pertaining to the Work
Product. Whether during the term of this Agreement or after, Employee will, at
the Company’s request and expense (including reimbursement of Employee’s
expenses and, if Employee is no longer in the employ of the Company, reasonable
per diem compensation to Employee), fully cooperate with the Company and its
authorized agents in securing, enforcing, and otherwise protecting throughout
the world the Company’s interests in such Work Product, including, without
limitation, by (A) executing such documents evidencing the Company’s ownership
and Employee’s assignment of the foregoing rights, as may be deemed necessary by
the Company to grant or evidence such ownership and rights and (B) assisting in
defending any opposition proceedings, petitions for revocation, or applications
for similar revocation in respect of any such rights.

 

7

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

(c) Non-Competition

(i) With Competitors. While employed by the Company and during the one (1) year
period immediately following termination of Employee’s employment for any
reason, Employee will not, directly or indirectly, whether as a stockholder,
agent, partner, proprietor, officer, director, employee, consultant, contractor,
or in any capacity whatsoever, engage in, become financially interested in, be
employed by, or have any business connection with any other person, corporation,
firm, partnership, or other entity whatsoever known by him to compete directly
with the Company, anywhere throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company. Notwithstanding the foregoing,
during the term of his employment, Employee may own, as a passive investor,
public securities of any competitor corporation, so long as his direct holdings
in any one such corporation shall not in the aggregate constitute more than one
percent (1%) of the voting stock of such corporation. This provision shall not
be interpreted to limit Employee’s stock ownership in any way after the
termination of his employment.

(ii) With Prohibited Clients. Without the prior written consent of the President
and Chief Executive Officer or the authorized designee thereof, Employee shall
not in any capacity, whether for himself or as an officer, director, partner,
employee, agent of independent contractor of any person, firm, corporation or
other entity: (i) for a period of twelve (12) months following termination of
his employment with the Company and all affiliates for any reason performed
services of the type performed by Employee during the term of employment, or any
services substantially similar thereto, for any Prohibited Client (as defined
below) in any country in which the Company has performed services (whether or
not such services were performed in such country for the Prohibited Client) or
sold products during the preceding three (3) years. The term “Prohibited Client”
shall mean any client or prospective client of the Company to or for whom
Employee directly or indirectly performed services, or prospect to whom Employee
submitted, or assisted or participated in any way in the submission, of a
proposal, during the two (2) year period preceding termination of Employee’s
employment with the Company.

(d) Non-Solicitation. While employed by the Company and during the one (1) year
period immediately following termination of Employee’s employment for any
reason, Employee shall not induce or assist in the inducement of any employee
away from the Company’s employ or from the faithful discharge of such employee’s
contractual and fiduciary obligations to serve the Company’s interests with
undivided loyalty. Furthermore, while employed by the Company and during the one
(1) year period immediately following termination of Employee’s employment for
any reason, Employee shall not, directly or indirectly, on behalf of Employee or
any other person or entity, solicit any Client to become a client and/or
customer of Employee or of any person or entity other than the Company. For
purposes of this Agreement, a “Client” is a person, firm, company, corporation,
or other entity to whom Employee was first introduced by the Company and is,
becomes, or is known to be, an actual or potential client or customer of the
Company.

(e) Return of Materials. Upon termination of the term of employment for any
reason or upon the Company’s earlier request, Employee shall deliver to the
Company all Confidential Information and other materials in his possession or
delivered to him by the Company, including but not limited to computer programs,
files, notes, records, memoranda, reports, lists, drawings, sketches,
specifications, data, charts, and other documents, materials and things
(“Materials”), whether or not containing Confidential Information, it being
agreed that all Materials shall be and remain the sole and exclusive property of
the Company. After return, Employee shall keep no copies, in any form of media,
of any Materials or Confidential Information.

(f) Reasonable Alteration. In the event that a court or other adjudicative body
should decline to enforce the provisions of any part of this Section 9, whether
because of scope, duration or otherwise, Employee and the Company agree that the
provisions shall be modified to restrict Employee’s competition with the Company
to the maximum extent enforceable under applicable law.

 

8

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

10. Remedies. Employee recognizes and agrees that a breach of any or all of the
provisions of Section 9 will cause immediate and irreparable harm to the
Company’s business advantage, including but not limited to the Company’s
valuable business relations, for which damages cannot be readily calculated and
for which damages are an inadequate remedy. Accordingly, Employee acknowledges
that the Company shall therefore be entitled to an order enjoining any further
breaches by the Employee, without the necessity of posting a bond.

11. Assistance in Litigation. Employee shall upon reasonable notice and without
compulsion of law (e.g., subpoena), furnish accurate and complete information
and other assistance to the Company as the Company may reasonably require in
connection with any litigation, proceeding, or dispute to which the Company is,
or may become, a party, or in which it may otherwise become involved, either
during or after Employee’s employment; provided, if such assistance shall occur
after termination of Employee’s employment, the Company shall reimburse Employee
for his reasonable expenses incurred in connection with such assistance,
including, without limitation, as relevant transportation, meals and lodging,
and shall also pay Employee a consulting fee of $200 per hour, as compensation
for his inconvenience and the disruption of his other endeavors.

12. Indemnification. Employee’s rights to indemnification will be as provided in
the Indemnification Agreement between Employee and the Company dated March 1,
2012.

13. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of, and be enforceable by, Employee and the Company, and their
respective successors, assigns, heirs, executors, and administrators. Employee
acknowledges that the services to be rendered pursuant to this Agreement are
unique and personal. Accordingly, Employee may not assign any of his rights or
delegate any of his duties or obligations under this Agreement. The Company may
assign its rights, duties or obligations under this Agreement to a subsidiary or
affiliated company of the Company or purchaser or transferee of a majority of
the Company’s outstanding capital stock or a purchaser of all, or substantially
all, of the assets of the Company; provided, however, that such assignee shall
be adequately capitalized and able to fulfill its financial obligations
hereunder.

14. Notices. All notices required by this Agreement shall be in writing. Notices
intended for the Company shall be sent by certified mail or nationally
recognized overnight courier service, addressed to it at 200 S. Wacker Drive,
Suite 820, Chicago, Illinois 60606, Attention: General Counsel, or its
then-current principal office, and notices intended for Employee shall be either
delivered personally to Employee or sent by certified mail or nationally
recognized overnight courier service addressed to Employee at his address as
listed on the Company’s payroll. Notices sent by certified mail in accordance
with the foregoing shall be deemed given three (3) business days following
delivery to the United States Postal Service, postage prepaid, and notices sent
by overnight courier service in accordance with the foregoing shall be deemed
given one (1) business day following delivery to such courier, delivery fees for
overnight delivery prepaid.

15. Entire Agreement. This Agreement constitutes the complete, final, and
exclusive embodiment of the entire agreement between Employee and the Company
with regard to the subject matter hereof and supersedes all prior agreements or
understandings whether written or oral. It is entered into without reliance on
any promise or representation other than those expressly contained herein, and
it cannot be modified or amended except in a written instrument signed by
Employee and a duly authorized officer or director of the Company.

 

9

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

16. Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

17. Applicable Law. This Agreement, and all questions concerning the
construction, validity, and interpretation hereof, shall be governed by and
construed in accordance with the laws of the State of Illinois without reference
to its conflicts of law principles, to the extent such principles would result
in the application of another state’s laws.

18. Mediation of Disputes. Neither party shall initiate arbitration or other
legal proceedings (except for any claim under Section 9 of this Agreement),
against the other party, or, in the case of Company, any of its directors,
officers, employees, agents, or representatives, relating in any way to this
Agreement, to Employee’s employment with Company, the termination of Employee’s
employment or any or all other claims that one party might have against the
other party until 30 days after the party against whom the claim is made
(“Respondent”) receives written notice from the claiming party of the specific
nature of any purported claim and the amount of any purported damages. Employee
and Company further agree that if Respondent submits the claiming party’s claim
to JAMS/Endispute, for nonbinding mediation, in Chicago, Illinois, prior to the
expiration of such 30 day period, the claiming party may not institute
arbitration or other legal proceedings against Respondent until the earlier of
(i) the completion of nonbinding mediation efforts, or (ii) 90 days after the
date on which Respondent received written notice of the claimant’s claim.

19. Binding Arbitration. Subject to Section 18, Employee and Company agree that
all claims or disputes relating to Employee’s employment with Company or the
termination of such employment, and any and all other claims that Employee might
have against Company, any Company director, officer, employee, agent, or
representative, and any and all claims or disputes that Company might have
against Employee (except for any claims under Section 9 of this Agreement) shall
be resolved under the Expedited Commercial Rules of the American Arbitration
Association in Illinois. If either party pursues a claim and such claim results
in an arbitrator’s decision, both parties agree to accept such decision as final
and binding. Company and Employee agree that any litigation under Section 9 of
this Agreement shall be brought in the Circuit Court for Cook County, Illinois.

20. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.

21. Right to Work. As required by law, this Agreement is subject to satisfactory
proof of Employee’s right to work in the United States.

 

10

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

22. Section 409A. The provisions of this Agreement are intended either (i) to be
exempt from Section 409A of the Code under the short-term deferral exception,
the separation pay exception, or such other exceptions that may be available
under Section 409A of the Code and applicable authority or guidance promulgated
thereunder or (ii) to comply with Section 409A of the Code, and shall be
administered in a manner consistent with such intent. Notwithstanding any
provision to the contrary, to the extent Employee is considered a specified
employee under Section 409A of the Code and would be entitled during the six
(6) month period beginning on his date of termination to a payment that is not
otherwise excluded under Section 409A of the Code, such payment will not be made
to Employee until the earlier of the six (6) month anniversary of his date of
termination or his death. For purposes of Section 409A, each payment under this
Agreement (including, but not limited to, those in Section 2(b)) shall be
considered a separate payment.

23. Attorneys’ Fees. If the Company refuses to provide the Severance Benefits
after a written demand by Employee and Employee substantially prevails in any
dispute involving such Severance Benefits, then the Company shall pay or
reimburse Employee for all reasonable legal fees and expenses incurred in such
dispute.

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ, UNDERSTOOD, AND ACCEPTS THE PROVISIONS
OF THIS AGREEMENT.

 

Mattersight Corporation (“Company”)

    

David R. Gustafson (“Employee”)

By:

 

/s/ Kelly Conway

    

/s/ David R. Gustafson

Title:

 

CEO

    

 

11

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE OF CLAIMS

1. General Release. Pursuant to this General Release of Claims (this
“Agreement”), Employee, for himself, his heirs, administrators, representatives,
executors, successors and assigns (each a “Releasor”) hereby irrevocably and
unconditionally releases, acquits and forever discharges Mattersight Corporation
(“Company”) and its direct or indirect subsidiaries, divisions, affiliates and
related companies or entities, regardless of its or their form of business
organization (the “Company Entities”), any predecessors, successors, joint
ventures, and parents of any Company Entity, and any and all of their respective
past or present shareholders, partners, directors, officers, employees,
consultants, independent contractors, trustees, administrators, insurers,
agents, attorneys, representatives and fiduciaries, including without limitation
all persons acting by, through, under or in concert with any of them (all,
collectively, the “Release Parties”) from any and all manner of actions, causes
of actions, demands, claims, agreements, promises, debts, lawsuits, liabilities,
rights, dues, controversies, charges, complaints, obligations, remedies, suits,
losses, costs, expenses and fees whatever (including without limitation
attorneys’ fees and costs), arising out of or relating to his employment
relationship with the Company, its predecessors, successors or affiliates and
the termination thereof, of any nature whatsoever, whether arising in contract,
tort, or any other theory of action, whether arising in law or equity, whether
known or unknown, choate or inchoate, mature or unmatured, contingent or fixed,
liquidated or unliquidated, accrued or unaccrued, asserted or unasserted,
whether arising under federal, state or local law and in particular including
any claim for discrimination based upon race, color, ethnicity, sex, age
(including the Age Discrimination in Employment Act of 1967), national origin,
religion, disability, or any other unlawful criterion or circumstance, which
Employee and any Releasor had, now have, or may have in the future against each
or any of the Released Parties from the beginning of time until the date of this
Agreement (individually, “Claim,” and collectively, “Claims”); provided, that
this Agreement shall not apply to, nor release the Company from, any obligation
of the Company contained in Employee’s Executive Employment Agreement dated as
of [insert date] (as amended or supplemented from time to time, the “Employment
Agreement”) that arises due to Employee’s termination of employment with the
Company. The consideration offered in the Employment Agreement is accepted by
Employee as being in full accord, satisfaction, compromise and settlement of any
and all claims or potential claims, and Employee expressly agrees that he is not
entitled to, and shall not receive, any further recovery of any kind from the
Company or any of the other Release Parties, and that in the event of any
further proceedings whatsoever based upon any matter released herein, neither
the Company nor any of the other Release Parties shall have any further monetary
or other obligation of any kind to Employee, including any obligation for any
costs, expenses or attorneys’ fees incurred by or on behalf of Employee.
Employee agrees that he has no present or future right to employment with the
Company or any of the other Release Parties and that he will not apply for or
otherwise seek employment with any of them.

2. Release of Known and Unknown Claims. Employee acknowledges that the release
of Claims under this Agreement covers any and all rights and benefits Employee
has or may have in the future, whether known or unknown, and Employee waives any
and all rights under the laws of any state. Employee may hereafter discover
facts in addition to or different from those which Employee now knows or
believes to be true with respect to the subject matter of the Claims, but
Employee, upon execution and non-revocation of this Agreement (pursuant to
Section 4 hereof), shall be deemed to have fully, finally, and forever settled
and released any and all Claims, known or unknown, suspected or unsuspected,
contingent or noncontingent, whether or not concealed or hidden, which now
exist, or heretofore have existed upon any theory of law or equity now existing
or coming into existence in the future, including, but not limited to, conduct
which is negligent, intentional, with or without malice, or a breach of any
duty, law or rule, without regard to the subsequent discovery or existence of
such different or additional facts.

 

12

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation



--------------------------------------------------------------------------------

3. Release of Discrimination Claims. Without in any way limiting the generality
of the foregoing, this Agreement constitutes a full release and disclaimer of
any and all Claims arising out of or relating in any way to Employee’s
employment, continued employment, retirement, resignation, or termination of
employment with the Company Entities whether arising under or out of a statute
including, but not limited to, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act of 1990, the Family and Medical Leave Act, the
National Labor Relations Act, the Worker Adjustment and Retraining Notification
Act, the Americans With Disabilities Act, any county, municipal, and any other
federal, state or local statute, ordinance or regulation, all as may be amended
from time to time, or common law claims or causes of action relating to alleged
discrimination, breach of contract or public policy, wrongful or retaliatory
discharge, and, to the extent arising out of or relating to Employee’s
employment relationship with the Company, its predecessors, successors or
affiliates and the termination thereof, tortious action, inaction, or
interference of any sort, defamation, libel, slander, personal or business
injury, including without limitation attorneys’ fees and costs. Employee has
specifically waived his right to recover in his own lawsuit as well as the right
to recover in a suit brought by any other person or entity on Employee’s behalf
or on behalf of a class of persons in which Employee is or could be considered a
member.

4. Employee’s Right to Revoke. The parties acknowledge that Employee shall have
the right to revoke and cancel this Agreement if Employee, at any time within
the seven-day period following its execution, revokes it. If Employee desires to
revoke and cancel this Agreement, he must do so in writing and he shall return
this document to the Company’s Chief Executive Officer, and all terms of the
Agreement shall be void and of no effect.

5. Employee’s Right to Consult Attorney/21 Days to Consider. Employee is advised
and encouraged by Company to consult with an attorney before signing this
Agreement. Employee affirms that he has carefully read and fully understands
this Agreement, has had sufficient time to consider it, has had an opportunity
to ask questions and have it explained, and is entering into this Agreement
freely and voluntarily, with an understanding that the general release will have
the effect of waiving any action or recovery he might pursue for any claims
arising on or prior to the date of the execution of this Agreement. Employee
acknowledges that he received valuable consideration to which he was not
otherwise entitled in exchange for entering this Agreement. This Agreement was
given to Employee on [Insert Date]. Employee had until [Insert Date], a period
in excess of twenty-one (21) days to consider it.

6. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Illinois and the rights and obligations of the
parties shall be construed and enforced in accordance with, and governed by, the
laws of the State of Illinois without regard to any state’s rules regarding
conflict of laws.

 

    

EMPLOYEE

 

 

 

Christine R. Carsen

 

13

Mattersight™ Confidential and Restricted © 2012 Mattersight Corporation